 

EXHIBIT 10.1

 

JOINDER AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS JOINDER AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of May 24, 2019 (the “Amendment Effective Date”), is made
among SWK Funding LLC as collateral agent (in such capacity, together with its
successors and assigns in such capacity, “Collateral Agent”), and the Lenders
party to the Loan and Security Agreement from time to time including HI
Imprimis, LLC, SR-Imprimis, LLC and SWK Funding LLC in its capacity as a Lender
(each a “Lender” and collectively, the “Lenders”), and HARROW HEALTH, Inc.
(f/k/a Imprimis Pharmaceuticals, Inc.), a Delaware corporation (“Harrow”),
IMPRIMIS NJOF, LLC, a New Jersey limited liability company (“NJOF”), PARK
COMPOUNDING, INC. (f/k/a ImprimisRx CA, Inc.), a California corporation (“CA”),
IMPRIMISRX NJ, LLC, a New Jersey limited liability company (“NJ”, and together
with Harrow, NJOF, and CA, individually and collectively, jointly and severally,
“Existing Borrower”), IMPRIMISRX, LLC, a Delaware limited liability company
(“ImprimisRx”), HARROW IP, LLC, a Delaware limited liability company (“Harrow
IP”), ETON PHARMA EQUITY, LLC, a Delaware limited liability company (“Eton
Pharma Equity”), SURFACE PHARMA EQUITY, LLC, a Delaware limited liability
company (“Surface Pharma Equity”), MELT PHARMA EQUITY, LLC, a Delaware limited
liability company (“Melt Pharma Equity”), MAYFIELD PHARMA EQUITY, LLC, a
Delaware limited liability company (“Mayfield Pharma Equity”), STOWE PHARMA
EQUITY, LLC, a Delaware limited liability company (“Stowe Pharma Equity”), and
RADLEY PHARMA EQUITY, LLC, a Delaware limited liability company (“Radley Pharma
Equity”, and together with ImprimisRx, Harrow IP, Eton Pharma Equity, Surface
Pharma Equity, Melt Pharma Equity, Mayfield Pharma Equity, and Stowe Pharma
Equity, individually and collectively, jointly and severally, “New Borrower”).
Existing Borrower and New Borrower are, individually and collectively, jointly
and severally, “Borrower” herein.

 

Existing Borrower, the Lenders and Collateral Agent are parties to a Loan and
Security Agreement dated as of July 19, 2017 (as amended, restated or modified
from time to time, the “Loan and Security Agreement”). Existing Borrower has
requested that the Lenders agree to certain amendments and joinders to the Loan
and Security Agreement. The Lenders have agreed to such request, subject to the
terms and conditions hereof.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1 Definitions; Interpretation.

 

(a) Terms Defined in Loan and Security Agreement. All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.

 

(b) Interpretation. The rules of interpretation set forth in Section 1.1 of the
Loan and Security Agreement, as amended herein, shall be applicable to this
Amendment and are incorporated herein by this reference.

 

SECTION 2 Joinder.

 

(a) By signing this Amendment, New Borrower shall be bound by the terms and
conditions of the Loan and Security Agreement the same as if it were a Borrower
under the Loan and Security Agreement, mutatis mutandis, provided, however, that
if New Borrower is covered by Existing Borrower’s insurance, such New Borrower
shall not be required to maintain separate insurance or comply with the
provisions of Sections 6.5 of the Loan and Security Agreement.

 

(b) Without limiting the generality of the foregoing terms of this Section 2,
New Borrower hereby grants to the Collateral Agent, for the benefit of the
Collateral Agent and the Lenders, a continuing security interest in, and a right
of set off against, any and all right, title and interest of New Borrower in and
to the Collateral of the New Borrower to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Obligations.

 



1

 

 

(c) New Borrower acknowledges that it benefits, both directly and indirectly,
from the Loan Documents, and hereby waives, for itself and on behalf on any and
all successors in interest (including without limitation any assignee for the
benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Amendment and the Loan Documents as amended hereby on the basis that (i) it
failed to receive adequate consideration for the execution and delivery of this
Amendment or any Loan Document or (ii) its obligations under the Loan Documents
are avoidable as a fraudulent conveyance.

 

SECTION 3 Amendments to the Loan and Security Agreement.

 

(a) The Loan and Security Agreement shall be amended as follows effective as of
the Amendment Effective Date:

 

(i) Name Changes. The text “Imprimis Pharmaceuticals, Inc.,” “Imprimis” and
“ImprimisRx CA, Inc.” in all instances in the Loan and Security Agreement and
each other Loan Document are hereby replaced with “Harrow Health, Inc.,”
“Harrow” and “Park Compounding, Inc.,” respectively.

 

(ii) Terms. Section 1.1 is hereby amended by adding the following after the last
sentence therein: “For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its equity interests at such time.”

 

(iii) Definitions Chart. The chart of definitions in Section 1.3 is amended as
follows: (A) a new line for “Term A Loan” is added, which is defined in Section
2.2(a)(i), (B) a new line for “Term B Loan” is added, which is defined in
Section 2.2(a)(ii) and (C) the Section reference for “Term Loan” is changed to
Section 2.2(a)(ii).

 

(iv) New Definitions. The following definitions are added to Section 1.3 in
their proper alphabetical order:

 

“Acquired Entity or Business” shall mean either (a) all or substantially all of
the assets constituting a business, division or product line of any Person not
already a Subsidiary of the Borrower, or (b) 50.1% or more of the Equity
Interests of any such Person (including by way of merger), which Person shall,
as a result of the acquisition of such Equity Interests, become a Subsidiary of
the Borrower (or shall be merged with and into the Borrower or a Subsidiary).

 

“Applicable Rate” means a rate per annum equal to 10.00%; provided that, if, two
(2) Business Days prior to a Payment Date, Borrower provides Collateral Agent
evidence satisfactory to Collateral Agent that Borrower has achieved a Leverage
Ratio as of such date of less than 4.00:1:00, the Applicable Rate with respect
to such subsequent Payment Date shall equal 9.00%; provided further that, if,
two (2) Business Days prior to a Payment Date, Borrower provides Collateral
Agent evidence satisfactory to Collateral Agent that Borrower has achieved a
Leverage Ratio as of such date of less than 3.00:1:00, the Applicable Rate with
respect to such subsequent Payment Date shall equal 7.00%.

 

“Excluded Subsidiaries” means those certain indirect Subsidiaries of Harrow,
which are not co-Borrowers or Guarantors, as set forth on Schedule 2 attached
hereto and as otherwise agreed in writing by the Lenders, such consent not to be
unreasonably delayed or withheld.

 

2

 



 

“First Amendment Effective Date” means May 24, 2019.

 

“Funded Indebtedness” means, as of a date of determination, the principal amount
(including capitalized interest) of all Indebtedness for borrowed money or
letters of credit (solely to the extent of unreimbursed drawings thereunder) of
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP, including, in any event, but without duplication, with respect to the
Borrower and its Subsidiaries, the aggregate principal amount of the Term Loans,
the amount of their capital lease obligations and the amount of all earn-outs
reflected as liabilities on the consolidated balance sheet of Borrower and its
Subsidiaries in accordance with GAAP, in each case, on such date of
determination.

 

“Harrow” means HARROW HEALTH, Inc. (f/k/a Imprimis Pharmaceuticals, Inc.), a
Delaware corporation.

 

“Leverage Ratio” means, as of any date of determination, the ratio of: (a)
Funded Indebtedness as of such date to (b) (i) EBITDA of Borrower for the
immediately preceding twelve (12) month period, adding-back (ii) actual
litigation expenses for the immediately preceding twelve (12) month period,
minus (iii) actual litigation expenses for the immediately preceding three (3)
month period multiplied by four (4).

 

“Market Capitalization” means the public closing price per share of Harrow’s
common stock (as quoted by Bloomberg L.P. or such other inter-dealer quotation
system reasonably acceptable to Agent in its reasonable discretion) as of the
end of each trading day multiplied by the number of shares of Harrow’s common
stock publicly disclosed in its most recent SEC filing as outstanding as of such
date of determination.

 

“Permitted Acquisition” shall mean the acquisition by the Borrower of an
Acquired Entity or Business; provided that (in each case)

 

(a) the Acquired Entity or Business acquired pursuant to the respective
Permitted Acquisition is engaged in a similar business engaged by the Borrower
and is in compliance with Section 7.2(a);

 

(b) if such acquisition is structured as a stock acquisition, then the Acquired
Entity or Business shall either (i) become a wholly-owned Subsidiary of Borrower
or of a Subsidiary and the Borrower shall comply, or cause such Subsidiary to
comply, with 6.10 hereof or (ii) such Acquired Entity or Business shall be
merged with and into Borrower (with the Borrower being the surviving entity);

 

(c) the Borrower shall have delivered to Collateral Agent and the Required
Lenders not less than fifteen (15) nor more than forty five (45) days prior to
the date of such acquisition, notice of such acquisition together with pro forma
projected financial information, copies of all material documents relating to
such acquisition, and historical financial statements for such Acquired Entity
or Business, in each case in form and substance satisfactory to Collateral Agent
and the Lenders;

 

(d) both immediately before and after such acquisition no default or Event of
Default shall have occurred and be continuing;

 

(e) Collateral Agent, in its reasonable discretion, shall have agreed to such
acquisition; and

 



3

 

 

(f) if the sum of the purchase price of such proposed new acquisition, computed
on the basis of total acquisition consideration paid or incurred, or to be paid
or incurred, by Borrower with respect thereto, including the amount of Permitted
Indebtedness assumed or to which such assets, businesses or business or
ownership interest or shares, or any Person so acquired, is subject, shall not
be greater than (i) $6,500,000 for any single acquisition or group of related
acquisitions or (ii) $11,000,000 for all such acquisitions during the term of
this Agreement.

 

“Second Draw Conditions” means satisfaction of each of the following as of a
date of determination: (a) Borrower has achieved trailing twelve (12) month
revenue under GAAP of at least Forty-Five Million Dollars ($45,000,000.00)
during the immediately preceding twelve (12) month period, subject to
verification and supporting evidence reasonably requested by Collateral Agent;
(b) Harrow’s Market Capitalization has exceeded One Hundred Million Dollars
($100,000,000.00) for each of the immediately preceding consecutive thirty (30)
trading days and (c) the proceeds of the Second Draw are to be used to complete
a Permitted Acquisition.

 

“Second Draw Period” means the period commencing on satisfaction of the Second
Draw Conditions and ending on March 23, 2020.

 

(v) Amended and Restated Definitions. The following definitions are hereby
amended and restated as follows:

 

“Amortization Date” is May 14, 2020.

 

“Maturity Date” is July 19, 2023.

 

“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other Equity Interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries. Unless otherwise
specified, references herein to a Subsidiary means a Subsidiary of Borrower;
provided that, for the purposes of Section 7, references therein to a Subsidiary
excludes any Excluded Subsidiary.

 

(vi) Amended Definitions. The following definitions are hereby amended as
follows:

 

“Final Fee”. The definition of “Final Fee” is hereby amended by replacing
“$800,000” with “$800,000 plus an amount equal to five percent (5%) of the
aggregate Term B Loans” therein.

 

“LIBOR Rate”. The definition of “LIBOR Rate” is hereby amended by replacing “one
percent (1.5%)” with “two percent (2.0%)” therein.

 

“Permitted Investments”. The definition of “Permitted Investments” is hereby
amended by:

 

(1) amending and restating clause (i) as follows: “(A) Investments in
Subsidiaries, not to exceed Five Hundred Thousand Dollars ($500,000) per fiscal
year, and (B) Investments in Excluded Subsidiaries solely with respect to
Intellectual Property approved in writing by the Lenders;”

 

(2) deleting “and” at the end of clause (j) therein,

 

(3) adding “; and” to the end of clause (k) therein, and

 

(4) adding “(l) Permitted Acquisitions” to the end of the definition.

 



4

 

 

(vii) Section 2.2(a). Section 2.2(a) is hereby amended and restated as follows:

 

(a) Availability.

 

(i) Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, to make term loans to Borrower on the Effective Date
in an aggregate principal amount of Sixteen Million Dollars ($16,000,000.00)
according to each Lender’s Term A Loan Commitment as set forth on Schedule 1.1
hereto.

 

(ii) Subject to satisfaction of the Second Draw Conditions as of the date of
such advance and the other terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, during the Second Draw Period, to make term
loans to Borrower in an aggregate principal amount of up to Five Million Dollars
($5,000,000) according to each Lender’s Term B Loan Commitment as set forth on
Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term B Loan”, and collectively as the “Term B Loans”; each Term A Loan or Term
B Loan is hereinafter referred to singly as a “Term Loan” and the Term A Loans
and the Term B Loans are hereinafter referred to collectively as the “Term
Loans”).

 

(iii) After repayment, no Term Loan may be re-borrowed.

 

(viii) Section 2.2(c). Section 2.2(c) is hereby amended by adding the following
after the last sentence therein: “The Prepayment Fee and the Final Fee shall
also be payable in the event the Obligations (and/or this Agreement) are
satisfied or released by foreclosure (whether by power of judicial proceeding),
deed in lieu of foreclosure or by any other means. EACH BORROWER AND GUARANTOR
EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF
ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE
COLLECTION OF THE FOREGOING Prepayment Fee and Final Fee IN CONNECTION WITH ANY
SUCH ACCELERATION.

 

(ix) Section 2.2(d). Section 2.2(d) is hereby amended and restated as follows:

 

(d) Permitted Prepayment of Term Loans. Borrower shall have the option to prepay
all, but not less than all of the Term Loans advanced by the Lenders under this
Agreement if the Borrower satisfies the Revenue Threshold by the Threshold Date,
anytime on or after July 19, 2019, but otherwise anytime on or after July 19,
2018; provided, in each case, Borrower (i) provides written notice to Collateral
Agent of its election to prepay the Term Loans at least five (5) Business Days
prior to such prepayment, and (ii) pays to the Lenders on the date of such
prepayment, payable to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of (A) all outstanding principal of the Term
Loans plus (y) if prepaid prior to the first (1st) anniversary of the First
Amendment Effective Date, all interest that would have accrued had the Term
Loans been outstanding through the first (1st) anniversary of the First
Amendment Effective Date, or (z) if prepaid after the first (1st) anniversary of
the First Amendment Effective Date, all accrued and unpaid interest thereon
through the prepayment date, (B) the Final Fee, (C) the Prepayment Fee, plus (D)
all other Obligations that are due and payable, including, without limitation,
Lenders’ Expenses and interest at the Default Rate with respect to any past due
amounts.

 



5

 

 

(x) Section 2.3(a). Section 2.3(a) is hereby amended by replacing “10.50%” with
“Applicable Rate” therein.

 

(xi) Section 3.2(e). Section 3.2(e) is hereby amended and restated as follows:

 

(e) payment of the fees and Lenders’ Expenses then due as specified in Section
2.4 hereof and, with respect to any extension of a Term B Loan, an origination
fee equal to one percent (1.0%) of such Term B Loan, which origination fee is
fully earned as of the First Amendment Effective Date.

 

(xii) Section 5.9. Section 5.9 is hereby amended and restated as follows:

 

5.9 Use of Proceeds. Borrower shall (a) use the proceeds of the Term A Loans
solely as working capital and to fund its general business requirements in
accordance with the provisions of this Agreement, and not for personal, family,
household or agricultural purposes; and (b) use the proceeds of the Term B Loans
solely for Permitted Acquisitions in accordance with the provisions of this
Agreement, and not for personal, family, household or agricultural purposes.

 

(xiii) Section 6.10. Section 6.10 is hereby amended and restated as follows:

 

6.10 Creation/Acquisition of Subsidiaries. In the event any Borrower or any
Subsidiary of any Borrower creates or acquires any Subsidiary after the
Effective Date, Borrower or such Subsidiary shall promptly notify Collateral
Agent of such creation or acquisition, and Borrower or such Subsidiary shall
take all actions reasonably requested by Collateral Agent to achieve any of the
following with respect to such “New Subsidiary” (defined as a Subsidiary formed
after the date hereof during the term of this Agreement): (i) to cause such New
Subsidiary (other than an Excluded Subsidiary) to become either a co-Borrower
hereunder, if such New Subsidiary is organized under the laws of the United
States, or a secured Guarantor with respect to the Obligations; and (ii) to
grant and pledge to Collateral Agent a perfected security interest in 100% of
the stock, units or other evidence of ownership held by Borrower or its
Subsidiaries of any such New Subsidiary which is organized under the laws of the
United States, and 65% of the stock, units or other evidence of ownership held
by Borrower or its Subsidiaries of any such New Subsidiary which is not
organized under the laws of the United States.

 

(xiv) Section 6.12. A new Section 6.12 is hereby added as follows:

 

6.12 Excluded Subsidiary Obligations. Any Indebtedness (including any Contingent
Obligations), Liens, Investments, Transfers, or other obligations of an Excluded
Subsidiary, shall be without recourse (including but not limited to all rights
of subrogation, reimbursement and indemnity of every kind, all rights of
recourse to any assets or property, and all rights to any collateral or security
held for the payment and performance of any obligations) to any Borrower or
Guarantor.

 



6

 

 

(xv) Section 7.1. Section 7.1 is hereby amended and restated as follows:

 

7.1 Dispositions. Convey, sell, lease, transfer, assign, dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property (including Intellectual Property),
except for (a) Transfers (i) of Inventory in the ordinary course of business;
(ii) of worn-out or obsolete Equipment and (iii) the sale of Equity Interests of
Eton so long as each Eton Agreement is in full force and effect; (b) Permitted
Liens, Permitted Investments and Permitted Licenses; and (c) Transfers by Harrow
IP, LLC, a Delaware limited liability company, to Excluded Subsidiaries of (i)
the Intellectual Property set forth on Schedule 3 attached hereto and (ii)
without at least fifteen (15) Business Days’ prior written consent of the
Lenders (which consent shall not be unreasonably withheld, delayed or
conditioned), Intellectual Property to Excluded Subsidiaries formed and created
after the First Amendment Effective Date.

 

(xvi) Section 7.3. Section 7.3 is hereby amended and restated as follows:

 

7.3 Mergers or Acquisitions. (a) Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person; or, other than
Permitted Acquisitions, acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock, shares or property of another
Person. (b) Issue any Equity Interests if such issuance could result in an Event
of Default pursuant to Section 7.2 or otherwise. (c) Issue any Disqualified
Equity Interests. Notwithstanding the foregoing, a Subsidiary may merge or
consolidate into another Subsidiary (provided such surviving Subsidiary is a
“co-Borrower” hereunder or has provided a secured Guaranty of Borrower’s
Obligations hereunder) or with (or into) Borrower provided Borrower is the
surviving legal entity, and as long as no Event of Default is occurring prior
thereto or arises as a result therefrom.

 

(xvii) Section 7.14. Section 7.14 is hereby amended and restated as follows:

 

7.14 Minimum Cash. Fail to maintain Unrestricted Cash in an amount greater than
or equal to (a) prior to any extension of any Term B Loan, One Million Dollars
($1,000,000) plus the amount of Borrower’s accounts payable under GAAP not paid
after the 90th day following the invoice date for such accounts payable and (b)
on and after any extension of any Term B Loan, Three Million Dollars
($3,000,000) plus the amount of Borrower’s accounts payable under GAAP not paid
after the 90th day following the invoice date for such accounts payable.

 

(xviii) Lenders and Commitments. Schedule 1.1 of the Loan and Security
Agreement, the Schedules of Lenders and Commitments, is hereby amended and
restated in its entirety with Annex A hereto.

 

(xix) Schedule 2 (Excluded Subsidiaries). A new Schedule 2 to the Loan and
Security Agreement, attached hereto as Annex B, is hereby added to the Loan and
Security Agreement.

 

(xx) Schedule 3 (Intellectual Property Transfers). A new Schedule 3 to the Loan
and Security Agreement, attached hereto as Annex C, is hereby added to the Loan
and Security Agreement.

 

(xxi) Exhibit D. Exhibit D attached to the Loan and Security Agreement, the
Compliance Certificate, is hereby amended and restated in its entirety with
Annex D hereto.

 



7

 

 

(b) References Within Loan and Security Agreement. Each reference in the Loan
and Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.

 

SECTION 4 Conditions of Effectiveness. The effectiveness of Sections 2 and 3 of
this Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

 

(a) Fees and Expenses. Borrower shall have paid (i) an amendment fee equal to
$152,500, (ii) all invoiced costs and expenses then due in accordance with
Section 7(e), and (iii) all other fees, costs and expenses, if any, due and
payable as of the Amendment Effective Date under the Loan and Security
Agreement.

 

(b) This Amendment. Collateral Agent shall have received this Amendment,
executed by Collateral Agent, the Lenders and Borrower.

 

(c) Representations and Warranties; No Default. On the Amendment Effective Date,
after giving effect to the amendment of the Loan and Security Agreement
contemplated hereby:

 

(i) The representations and warranties contained in Section 5 shall be true and
correct on and as of the Amendment Effective Date as though made on and as of
such date; and

 

(ii) There exist no Events of Default or events that with the passage of time
would result in an Event of Default.

 

(d) A&R Pledge Agreement. Collateral Agent shall have received an amended and
restated pledge agreement, executed by Collateral Agent and Borrower.

 

(e) Corporate Deliverables. Collateral Agent shall have received:

 

(i) the Operating Documents and good standing certificates of each Borrower
certified by the Secretary of State (or equivalent agency) of such New
Borrower’s jurisdiction of organization or formation and each jurisdiction in
which each New Borrower is qualified to conduct business, each as of a date no
earlier than thirty (30) days prior to the Amendment Effective Date;

 

(ii) a copy of resolutions of the governing body for Borrower evidencing
approval of the Amendment and other transactions evidenced by the Loan
Documents; and

 

(iii) duly executed original officer’s certificates for New Borrower certifying
as to (1) the incumbency of each Responsible Officer executing each Loan
Document and (2) the documents delivered pursuant to Section 4(e) and 4(f), in a
form reasonably acceptable to Collateral Agent and the Lenders.

 

SECTION 5 Representations and Warranties. To induce the Lenders to enter into
this Amendment, Borrower hereby confirms, as of the date hereof, that:

 

(a) the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof, provided, further, that to the
extent such representations and warranties by their terms expressly relate only
to a prior date such representations and warranties shall be true and correct as
of such prior date;

 

(b) there has not been and there does not exist a Material Adverse Change;

 

(c) other than as updated on Exhibit A attached hereto, the information included
in the Perfection Certificate delivered to Collateral Agent on the Effective
Date remains true and correct;

 



8

 

 

(d) Lender has and shall continue to have valid, enforceable and perfected
first-priority liens, subject only to Permitted Liens, on and security interests
in the Collateral and all other collateral heretofore granted by Borrower to
Lender, pursuant to the Loan Documents or otherwise granted to or held by
Lender;

 

(e) the agreements and obligations of Borrower contained in the Loan Documents
and in this Amendment constitute the legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws of general application affecting the
enforcement of creditors’ rights or by the application of general principles of
equity; and

 

(f) the execution, delivery and performance of this Amendment by Borrower will
not violate any law, rule, regulation, order, contractual obligation or
organizational document of Borrower and will not result in, or require, the
creation or imposition of any lien, claim or encumbrance of any kind on any of
its properties or revenues.

 

For the purposes of this Section 5, each reference in Section 5 of the Loan and
Security Agreement to “this Agreement,” and the words “hereof,” “herein,”
“hereunder,” or words of like import in such Section, shall mean and be a
reference to the Loan and Security Agreement as amended by this Amendment.

 

SECTION 6 Post-Amendment Effective Date Covenants.

 

(a) The Lenders and Collateral Agent shall have received on or before September
30, 2019 (or such later date as the Lenders and Collateral Agent agree to in
their sole discretion):

 

(i) evidence reasonably satisfactory to Collateral Agent and the Lenders (i)
that the Intellectual Property held by Harrow has been Transferred to Harrow IP,
and (ii) for any Intellectual Property which continues to be held by Harrow,
sufficient name-change filings have been made with the United States Patent and
Trademark Office and the United States Copyright Office (as applicable);

 

(ii) an amended and restated intellectual property security agreement, in form
and substance reasonably satisfactory to Collateral Agent, executed by
Collateral Agent and the applicable Borrower;

 

(iii) for any Collateral Accounts (other than Excluded Accounts) maintained by
any New Borrower, duly executed Control Agreements in form and substance
reasonably satisfactory to Collateral Agent, executed by Collateral Agent, the
depository institution, and the applicable Borrower;

 

(iv) for any Collateral Accounts (other than Excluded Accounts) Transferred from
Harrow to ImprimisRx, duly executed Control Agreements in form and substance
reasonably satisfactory to Collateral Agent, executed by Collateral Agent, the
depository institution, and ImprimisRx; and

 

(v) all certificates or other instruments representing or evidencing any Pledged
Interests (as defined in the Pledge Agreement), accompanied by appropriate duly
executed instruments of transfer or assignment (including, without limitation,
stock powers) in blank, all in form and substance satisfactory to Collateral
Agent.

 

(b) The Lenders and Collateral Agent shall have received on or before September
30, 2019 (or such later date as the Lenders and Collateral Agent agree to in
their sole discretion), evidence reasonably satisfactory to Collateral Agent and
the Lenders that, in connection with or pursuant to the reorganization
documents, Borrower has no cash fees, expenses, indemnities, or costs relating
to or resulting from federal, state, and local taxes, assessments, deposits and
contributions, or employee, officer or director wage and benefit payments.

 



9

 

 

SECTION 7 Miscellaneous.

 

(a) Loan Documents Otherwise Not Affected; Reaffirmation; No Novation.

 

(i) Except as expressly amended pursuant hereto or referenced herein, the Loan
and Security Agreement and the other Loan Documents shall remain unchanged and
in full force and effect and are hereby ratified and confirmed in all respects.
The Lenders’ and Collateral Agent’s execution and delivery of, or acceptance of,
this Amendment shall not be deemed to create a course of dealing or otherwise
create any express or implied duty by any of them to provide any other or
further amendments, consents or waivers in the future.

 

(ii) Existing Borrower hereby expressly (1) reaffirms, ratifies and confirms its
Obligations under the Loan Agreement and the other Loan Documents, (2)
reaffirms, ratifies and confirms the grant of security under Section 4.1 of the
Loan and Security Agreement, (3) reaffirms that such grant of security in the
Collateral secures all Obligations under the Loan and Security Agreement,
including without limitation any Term Loans funded on or after the Amendment
Effective Date, as of the date hereof, and with effect from (and including) the
Amendment Effective Date, such grant of security in the Collateral: (x) remains
in full force and effect notwithstanding the amendments expressly referenced
herein; and (y) secures all Obligations under the Loan and Security Agreement,
as amended by this Amendment, and the other Loan Documents, (4) agrees that this
Amendment shall be a “Loan Document” under the Loan Agreement and (5) agrees
that the Loan Agreement and each other Loan Document shall remain in full force
and effect following any action contemplated in connection herewith.

 

(iii) This Amendment is not a novation and the terms and conditions of this
Amendment shall be in addition to and supplemental to all terms and conditions
set forth in the Loan Documents. Nothing in this Amendment is intended, or shall
be construed, to constitute an accord and satisfaction of Borrower’s Obligations
under or in connection with the Loan and Security Agreement and any other Loan
Document or to modify, affect or impair the perfection or continuity of Agent’s
security interest in, (on behalf of itself and the Lenders) security titles to
or other liens on any Collateral for the Obligations.

 

(b) Conditions. For purposes of determining compliance with the conditions
specified in Section 4, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Collateral Agent shall have
received notice from such Lender prior to the Amendment Effective Date
specifying its objection thereto.

 

(c) Prepayment Fee and Final Fee. Borrower expressly agrees (to the fullest
extent that each may lawfully do so) that: (i) each of the Prepayment Fee and
Final Fee is reasonable and is the product of an arm’s length transaction
between sophisticated business people, ably represented by counsel; (ii) each of
the Prepayment Fee and Final Fee shall be payable notwithstanding the then
prevailing market rates at the time payment is made; (iii) there has been a
course of conduct between Collateral Agent, Lenders and Borrower giving specific
consideration in this transaction for such agreement to pay each of the
Prepayment Fee and Final Fee and (iv) Borrower shall be estopped hereafter from
claiming differently than as agreed to in this paragraph. Borrower expressly
acknowledges that its agreement to pay each of the Prepayment Fee and Final Fee
to Lenders as described in the Loan and Security Agreement, as amended, and was
and continues to be a material inducement to Lenders to provide the Term Loan
Commitments and make the Term Loans.

 

(d) Release. In consideration of the agreements of Collateral Agent and each
Lender contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
fully, absolutely, unconditionally and irrevocably releases, remises and forever
discharges Collateral Agent and each Lender, and its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with the Loan Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto. Borrower understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release. Borrower agrees that no
fact, event, circumstance, evidence or transaction which could now be asserted
or which may hereafter be discovered shall affect in any manner the final,
absolute and unconditional nature of the release set forth above.

 



10

 

 

(e) No Reliance. Borrower hereby acknowledges and confirms to Collateral Agent
and the Lenders that Borrower is executing this Amendment on the basis of its
own investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.

 

(f) Costs and Expenses. Borrower agrees to pay to Collateral Agent within ten
(10) days of its receipt of an invoice (or on the Amendment Effective Date to
the extent invoiced on or prior to the Amendment Effective Date), the
out-of-pocket costs and expenses of Collateral Agent and the Lenders party
hereto, and the fees and disbursements of counsel to Collateral Agent and the
Lenders party hereto (including allocated costs of internal counsel), in
connection with the negotiation, preparation, execution and delivery of this
Amendment and any other documents to be delivered in connection herewith on the
Amendment Effective Date or after such date.

 

(g) Binding Effect. This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.

 

(h) Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES that would result in the application of any laws other than the
laws OF the State of New York), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE COLLATERAL.

 

(i) Complete Agreement; Amendments. This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.

 

(j) Severability of Provisions. Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.

 

(k) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Amendment.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile, portable document format (.pdf) or other electronic transmission will
be as effective as delivery of a manually executed counterpart hereof.

 

(l) Loan Documents. This Amendment and the documents related thereto shall
constitute Loan Documents.

 

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 

11

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

EXISTING BORROWER:       HARROW HEALTH, Inc.         By /s/ Andrew R. Boll  
Name: Andrew R. Boll   Title: Chief Financial Officer       IMPRIMIS NJOF, LLC  
      By /s/ Andrew R. Boll   Name: Andrew R. Boll   Title: Chief Financial
Officer         PARK COMPOUNDING, INC.         By /s/ Andrew R. Boll   Name:
Andrew R. Boll   Title: Chief Financial Officer         ImprimisRx NJ, LLC      
  By /s/ Andrew R. Boll   Name: Andrew R. Boll   Title: Chief Financial Officer
 

 

12

 

 

NEW BORROWER:         IMPRIMISRX, LLC         By /s/ Andrew R. Boll   Name:
Andrew R. Boll   Title: Chief Financial Officer         HARROW IP, LLC        
By /s/ Andrew R. Boll   Name: Andrew R. Boll   Title: Chief Financial Officer  
      ETON PHARMA EQUITY, LLC         By /s/ Andrew R. Boll   Name: Andrew R.
Boll   Title: Chief Financial Officer         SURFACE PHARMA EQUITY, LLC        
By /s/ Andrew R. Boll   Name: Andrew R. Boll   Title: Chief Financial Officer  

 

MELT PHARMA EQUITY, LLC         By /s/ Andrew R. Boll   Name: Andrew R. Boll  
Title: Chief Financial Officer         MAYFIELD PHARMA EQUITY, LLC         By
/s/ Andrew R. Boll   Name: Andrew R. Boll   Title: Chief Financial Officer      
  RADLEY PHARMA EQUITY, LLC         By /s/ Andrew R. Boll   Name: Andrew R. Boll
  Title: Chief Financial Officer         STOWE PHARMA EQUITY, LLC         By /s/
Andrew R. Boll   Name: Andrew R. Boll   Title: Chief Financial Officer  

 

COLLATERAL AGENT AND LENDER:       SWK FUNDING LLC  

 

By: SWK HOLDING CORPORATION,     its sole member  

 

By /s/ Winston Black III   Name: Winston Black III   Title: Chief Executive
Officer  

 

13

 

